Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-7 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A battery pack support structure, comprising: a battery frame that is placed along a lower surface or an upper surface of a battery pack mounted below a floor of a vehicle, that is joined to the battery pack, and that has a plurality of lateral beams which extend in a lateral direction; a connection bracket that is joined to an end of at least a part of the lateral beams, that forms a crank shape in the lateral direction along with the lateral beam, and that connects the battery frame and the floor, the connection bracket is joined to the floor of the vehicle: and a bracing member that is placed at a corner portion of the crank shape.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D WALTERS/Primary Examiner, Art Unit 3618